PER CURIAM.
William J. Ness challenges the trial court’s summary denial of his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800. Despite Ness’s able argument that his guidelines score is incorrect under Pollis v. State, 581 So.2d 991 (Fla. 2d DCA 1991) (holding convictions for crimes which are committed after the offense for which the defendant was being sentenced are improperly scored as prior record), this is not an issue which may be addressed in a motion to correct illegal sentence. See Lomont v. State, 506 So.2d 1141 (Fla. 2d DCA 1987) (holding defendant is precluded in post-conviction proceeding from challenging prior record as he must challenge guidelines score-sheet computations regarding prior record at sentencing and raise the issue on direct appeal unless the error is apparent from the face of the scoresheet). Accordingly, we affirm the trial court’s summary denial of relief.
Affirmed.
BLUE, AC.J., and "WHATLEY and CASANUEVA, JJ., concur.